Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This written action is responding to the amendment dated February 22, 2021.
In the amendment dated on February 22, 2021, claim 1 has been amended and 12-13 have been newly added.
Claims 1-13 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Ms. Kari L. Barnes of registration number 60,499, on March 09, 2021.  During the telephone conference, Ms. Barnes has agreed and authorized the examiner to further amend Claims 1-13 on the amendment dated on February 22, 2021.

Claims
Replacing Claims 1-13 of the amendment dated on February 22, 2021 with the following:


Claim 1: 
A method of allowing a transaction by a user utilizing a stored electronic identification comprising the steps of: 

a) obtaining user information about a user of a device; 

b) authenticating the user from the user information, wherein authentication is positive when the user information meets an accepted tolerance; 

c) obtaining a device personality, the device personality comprising user generated data stored on the device; 

d) combining the user information and the device personality as a combined electronic identification and storing the combined electronic identification on an authentication server; 

e) prior to the transaction, receiving an updated user information and an updated device personality comprising updated user generated data stored on the device, wherein the updated device personality comprises user generated data that changes as a function of use of the device over time; 


g) generating an updated confidence score using the comparison of the updated combined electronic identification and the combined electronic identification; 

h) replacing the combined electronic identification on the authentication server with the updated electronic combined identification only when the updated confidence score is within a first set tolerance; and  

i) allowing the transaction to proceed only when the updated confidence score is within the first set tolerance and after the replacement of the combined electronic identification on the authentication server with the updated combined electronic identification when the updated device personality and the device personality match within a second set tolerance, wherein the second set tolerance is set to identify the device and differentiate the device personality from another device personality of another device while accounting for the change of the updated device personality from the device personality based on a change in the user generated data as a function of use of the device over time.

Claim 2: 

Claim 3: 
The method of claim 2, wherein the device personality comprises user generated data stored on the device including any combination of: (a) user contacts, (b) song names, (c) photo names, or (d) pixel color of a background screen. 
Claim 4: 
The method of claim 3, wherein at least one of the user information and the device personality are salted and hashed prior to combining. 
Claim 5: 
The method of claim 3, wherein the step of combining comprises concatenating the user information and the device personality. 
Claim 6: 
authentication server with the updated combined electronic identification only when the confidence score is within a first set tolerance; and allow the transaction to proceed after the replacement of the combined electronic identification on the authentication server with the updated combined electronic identification when the updated device personality and the device personality match within a second set tolerance; wherein the second set tolerance is determined by: collecting multiple user device personalities, creating statistical distributions to create statistical probabilities to determine how much an individual device personality associated with one user differs from another individual device personality associate with another user, and using the statistical probabilities to determine the set tolerance 
Claim 7: 
A method comprising the steps of: a) receiving user information about a user on a device, b) sending data related to the user information from the device to a server; c) sending a device personality from the device to the server, the device personality related to user generated data stored on the device; d) creating a combined electronic identification from the data related to the user information and the device personality and storing the combined electronic identification on the server; e) subsequently to storing the combined electronic identification on the server and prior to a transaction, sending updated data related to user information and an updated device personality related to user generated data stored on the device to the server; f) comparing an updated combined electronic identification based on the data related to the user information and the updated device personality against the combined electronic identification; g) generating a confidence score using the updated combined electronic identification and the combined electronic identification; h) replacing the combined electronic identification previously stored on the server with the updated combined identification only when the confidence score is within a first set tolerance; and i) subsequent to the replacing, allowing the transaction to proceed only after comparing the device personality and the updated device personality and when the device personality and the updated device personality match within a second set tolerance, wherein the second set tolerance between the device personality and the updated 
Claim 8: 
The method of claim 7, wherein the comparing the device personality and the updated device personality comprises determining a percent difference between the device personality and the updated device personality. 
Claim 9: 
The method of claim 7, wherein allowing the transaction to proceed occurs when a percentage difference between the device personality and the updated device personality is between 0.02% and 76%. 
Claim 10: 
The method of claim 7, wherein both the user information and the device personality are salted and hashed prior to combining. 
Claim 11: 

Claim 12: 
The method of claim 1, wherein the first set tolerance is set according to a requirement of the transaction, where a lower value transaction has a lower first set tolerance and a higher value transaction has a higher first set tolerance.

Claim 13: 
The method of claim 1, wherein the first set tolerance is a function of a time lapse since the stored device personality was stored and the updated device personality was received.

Allowable Subject Matter
Claims 1-13 are allowed.

Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Independent claim 1 is allowable based on the amendment dated on February 22, 2021 and the examiner’s amendment dated on March 09, 2021.
Specifically, the independent claim 1 now recites limitations as follows:
“A method of allowing a transaction by a user utilizing a stored electronic identification comprising the steps of: 

b) authenticating the user from the user information, wherein authentication is positive when the user information meets an accepted tolerance; 
c) obtaining a device personality, the device personality comprising user generated data stored on the device; 
d) combining the user information and the device personality as a combined electronic identification and storing the combined electronic identification on an authentication server; 
e) prior to the transaction, receiving an updated user information and an updated device personality comprising updated user generated data stored on the device, wherein the updated device personality comprises user generated data that changes as a function of use of the device over time; 
f) comparing an updated combined electronic identification from the updated user information and the updated device personality against the combined electronic identification; 
g) generating an updated confidence score using the comparison of the updated combined electronic identification and the combined electronic identification; 
h) replacing the combined electronic identification on the authentication server with the updated electronic combined identification only when the updated confidence score is within a first set tolerance; and  
i) allowing the transaction to proceed only when the updated confidence score is within the first set tolerance and after the replacement of the combined electronic identification on the authentication server with the updated combined electronic identification when 
The cited reference Rajesh G. Shakkarwar (US PAT. # US 8,8661,520) teaches, a) obtaining user information about a user (Fig. 2(210), CL(5), LN(33-44), i.e. user information like birth date, social security number, address is obtained by asking user questions) of a device (Fig. 1(105)); 
b) authenticating the user from the user information (Fig. 2(215, 225), CL(5), LN(44-47), CL(5), LN(55-56), i.e. user is authenticated based on the user information);
c) obtaining a device personality (CL(6), LN(4-6), i.e. security agent 110 extract (obtain) unique information about user machine), the device personality comprising user generated data stored on the device (Fig. 2(210, 215), CL(3), LN(60-67) and CL(4), LN(1 -14), i.e. dynamic information about the user machine (i.e., generated data on the user machine). Fig. 2(235), CL(6), LN(4-27), information like IMEI or IMSI related to mobile device, geolocation of the user machine, a Device ID, a Vendor ID, BIOS, MAC address, a hard drive serial number, a list of installed applications are obtained, Fig. 2(240), CL(6), LN(28-33), i.e. user generated data which is stored on the device are collected); 
d) combining the user information (Fig. 2(215), CL(5), LN(44-47)) and the device personality (Fig. 2 (235), CL(6), LN(4-33))  as a combined electronic identification (Fig. 2(245), CL(6), LN(39-51), i.e. user information and hardware profile are bounded (linked) together to form an electronic identification) and storing the combined electronic identification on an authentication server (Fig. 2(250), CL(6), LN(52-53)); 
e) prior to the transaction (CL(7), LN(12-15), i.e. prior to user accessing his/her account from the institution server), receiving an updated user information (Fig. 3(305),CL(7), LN(37-39)) and an updated device personality comprising updated user generated data stored on the device (Fig. 3(320),CL(7), LN(56-63)); 
f) comparing an updated combined electronic identification from the updated user information and the updated device personality against the combined electronic identification (Fig. 3(330), CL(8), LN(7-10)); 
i) allowing the transaction to proceed only when the updated confidence score is within the first set tolerance (Fig. 4A(420, 430,445), CL(10), LN(20-23), CL(10),LN(40-44), i.e. user profile contains device profile so when authentication server compares user profile with stored user profile it compares device profile with stored device profile and when the device profile matches it indicates match within certain tolerance).
The reference by Miller et al. (US PGPUB. # US 2012/0201381) discloses, wherein authentication is positive when the user information meets an accepted tolerance as a requirement of the transaction (Fig. 6A (142), ¶119, “If the score>=threshold 142 then the allow user action 182 may be performed;”, i.e. user action is allowed indicates that user is authenticated when score meets threshold (accepted tolerance)) ; 
g) generating an updated confidence score using the comparison of the updated combined electronic identification and the combined electronic identification (Fig. 2B (2030, 2040, 2050), ¶64, ¶65, ¶66, i.e. a new confidence score is calculated at step 2050, that has previously stored minutiae values and newly received industry updates for the total set of minutia); 
h) replacing the combined electronic identification on the server with the updated electronic combined identification only when the updated confidence score is within a first set tolerance (Fig. 2B (2050, 2060), ¶70, i.e. on a match between the actual response and one of the pre-processed responses indicates that confidence score is within a set of tolerance.  Once the confidence score is within a set of tolerance, previously stored values are updated in the minutia database); and 
i) after the replacement of the combined electronic identification on the server with the updated combined electronic identification when the updated device personality (Fig. 2B (2050, 2060), ¶70, i.e. on a match between the actual response and one of the pre-processed responses indicates that confidence score is within a set of tolerance.  Once the confidence score is within a set of tolerance, previously stored values are updated in the minutia database) and the device personality match within a second set tolerance (Fig. 6A (142), ¶119, “If the score>=threshold 142 then the allow user action 182 may be performed;”, i.e. user action is allowed indicates that user is authenticated and transaction is allowed when score meets threshold (accepted second tolerance)).
However, each of the cited references or reference from the updated search, at least, fails to teach or suggest the limitations regarding “…….wherein the updated device personality comprises user generated data that changes as a function of use of the device over time….wherein the second set tolerance is set to identify the device and differentiate the device personality from another device personality of another device while accounting for the change of the updated device personality from the device personality based on a change in the user generated data as a 

None of the previous cited prior art references or reference(s) from the updated search yield any specific references that would reasonably, either singularly or in combination with previous cited reference, result a reasonable and proper rejection for each of the cited feature limitations of the independent claim 1 under 35 U.S.C. 102 or 35 U.S.C. 103 with proper motivation.
Claim 6 is a system claim of above method claim 1, Claims 7 is also method claim of above method claim 1 and therefore, they are also allowed.
Claims 2-5 and 12-13 depend on the allowed claim 1, and therefore, they are also allowed.
Claims 8-11 depend on the allowed claim 7, and therefore, they are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARSHAN I DHRUV whose telephone number is (571)272-4316.  The examiner can normally be reached on M-F 9:00 AM-5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 571-272-8878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DARSHAN I DHRUV/Examiner, Art Unit 2498        

/JOHN B KING/Primary Examiner, Art Unit 2498